Citation Nr: 1760281	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-16 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from January 1968 to January 1971.  He died in February 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The matter has since been transferred to the Regional Office (RO) in St. Louis, Missouri.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in September 2017.  A copy of the hearing transcript is of record.


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in August 2010 with the immediate cause of the death listed as end stage liver disease.  The Supplemental Report of Cause of Death also listed significant conditions contributing to death as follows: cirrhosis, hepatitis C, and diabetes mellitus.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's service connected diabetes mellitus contributed substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death are met. 38 U.S.C. §§ 1110, 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.326(a) (2017).  In the present case, the Board is granting service connection for the cause of the Veteran's death.  This decision constitutes a full grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for the Cause of the Veteran's Death

The Veteran's spouse, the appellant, seeks service connection for the cause of the Veteran's death.  Specifically, she contends that the Veteran's service-connected diabetes mellitus caused his death.

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C. § 1310 (2012); 38 C.F.R. §§ 3.5 (a), 3.312 (2017).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

For the reasons that follow, the Board finds that service connection is warranted.

The Veteran's February 2012 death certificate reveals that he died in February 2012 and that the immediate cause of death was end stage liver disease, due to or as a consequence of cirrhosis, due to or as a consequence of hepatitis C.  According to a March 2012 Supplemental Report of Cause of Death, the immediate cause of death was end stage liver disease, due to or as a consequence of cirrhosis, due to or as a consequence of hepatitis C, due to or as a consequence of diabetes mellitus.  As the Veteran was service connected for diabetes mellitus, the salient question is whether such service-connected disability was the principal or contributory cause of his death.

While the appellant does not possess the requisite medical training or expertise to make such an etiological determination, VA obtained an opinion in October 2012.  The October 2012 VA examiner opined that the Veteran died as a result of end stage liver disease due to cirrhosis and hepatitis C.  The examiner also noted that the Veteran had chronic alcohol usage and a diagnosis of diabetes mellitus which was fairly stable throughout his life.  The examiner stated that the Veteran's death was not due to his diabetes, but due to hepatitis C and cirrhosis and end stage liver disease.  He further noted that throughout the Veteran's hospitalization prior to his death, there was no mention of his diabetes being poorly controlled and causing any type of possible death.

The appellant submitted a private report dated in August 2017.  The private clinician reviewed the Veteran's death certificate and other pertinent treatment records.  She opined that the Veteran's diabetes was a major contributing factor to his death because it was uncontrolled and progressively worsened and exacerbated the effects of the hepatitis C and liver disease, including cirrhosis.  She added that it is a reasonable conclusion that the Veteran's diabetes along with diabetic secondary complications was major contributory cause of death because medical research supports negative interrelation between diabetes and hepatitis C with worsened outcomes for hepatitis C patients with diabetes than for those without diabetes.  In addition, she noted that the Veteran's diabetes contributed substantially to the cause of death and created debilitating effects and general impairment of health to an extent that he was less capable of resisting the effects of other diseases, including hepatitis C and liver disease.  In this regard, 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 

The Board finds the private opinion more credible than the VA examiner's opinion, because the private opinion corresponds and is consistent with contemporary VA treatment records showing diabetes uncontrolled and severe protracted hyperglycemia in January 2012.  While the VA treatment records also indicate some alcohol abuse, the VA examiner failed to discuss the noted uncontrolled diabetes.

Additionally, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  See M21-1, IV.iii.2.A.1.a,b.  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is a contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.

Accordingly, insofar as the service connected diabetes mellitus was listed as a significant condition contributing to death on the Veteran's death certificate, it is presumed to have contributed substantially or materially to death, a presumption that is supported by the private opinion indicating that the debilitating effects of the disease contributed substantially and materially to death.  Furthermore, the Board accords more weight to the positive private medical opinion with respect whether there was a causal connection between the Veteran's diabetes and his death.  As such, the evidence supports that the service-connected diabetes mellitus was a contributory cause of death.  As any reasonable doubt in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


